The decision on the first appeal, 146 Okla. 227, 293 P. 1009, holding that the plaintiffs had a right to recover, has become the law of the case, and for that reason I think the trial court erred in holding that plaintiffs were not entitled to recover. But I am of the opinion that plaintiffs are only entitled to recover for the gas taken from the premises subsequent to January 15, 1922, together with interest on the value thereof to be computed from the time of the conversion at the rate of 6 per cent.
The following facts stand out undisputed in the record:
There was no contractual relationship existing between the parties. Plaintiffs have established their right to recover on that assumption. From the very start plaintiffs knew that the defendant was removing the gas from the premises and converting the same to its own use. On January 15, 1924, they commenced this action to recover as in conversion of personal property, and for an accounting. This was the first time they had sought a money judgment. The first action, No. 3629, was for cancellation of the lease and sought no financial recovery. But, according to our former decision, supra, the right to establish the amount of recovery at some future date became established by reason of a provision in the trial court's decree reading as follows:
"and the court does not now determine the rentals for said real estate or determine the value of the oil and gas, taken from said lands but leaves that question for future action between the parties. Done in open court this the 16 day of April, 1923"
— but, as stated above, in that action no rentals and no recovery for conversion of the gas were sought, hence the quoted provision in the judgment could not amount to a reservation for future trial or consideration of any part of the cause of action stated in case No. 3629. This action was the first looking toward recovery for conversion.
In the circumstances here the statute of limitations commenced to run each time the gas was removed. Cornelius v. Standard Royalties Co., 131 Okla. 112, 267 P. 838. The rule is there stated as follows:
"The general rule is the statute of limitation begins to run when cause of action accrues, and the true test to determine when the cause of action accrues is to ascertain the time when the plaintiff could first maintain his action to a successful result."
In the instant case, each time gas was taken from the premises by defendant a cause of action accrued to plaintiffs. Their action is not based on contract, express or implied, but is for taking personal property, and such an action is barred after two years by reason of subdivision 3, sec. 101, O. S. 1931, 12 Okla. Stat. Ann. § 95.
The action is for an accounting based wholly on conversion. There was no suggestion of contractual or fiduciary relationship between the parties; and there were no mutual accounts. Ordinarily, an action for an accounting is an equitable action for the striking of a balance between the parties and enforcing payment. Hendrickson v. Brannon,182 Okla. 637, 79 P.2d 606. Equity would not ordinarily assume jurisdiction of the present action although it is denominated an action for accounting. It is founded wholly on tort. 1 Am. Jur. 303, § 55. But, as said in the text cited, "where equity has acquired jurisdiction of a tort case on independent grounds, an accounting may be granted for the purpose of affording complete relief."
The question now arises whether equity has acquired jurisdiction of this particular case sufficient to warrant an *Page 96 
equitable accounting. The answer to this question becomes important in applying the statute of limitations. If this action is a part of the action to cancel the lease, or may be said to be ancillary thereto, the commencement of the suit to cancel would toll the statute, and plaintiffs could recover for all gas taken within two years prior thereto. If the present action is a wholly independent one, it sounds wholly in tort and recovery would be limited to two years prior to the commencement thereof.
Plaintiffs say the cause of action did not accrue until the decree canceling the lease became final. Probst v. Bearman,76 Okla. 71, 183 P. 886; Texas Co. v. Petitt, 107 Okla. 243,220 P. 956. In the Probst Case the following rule was announced:
"Where oil and gas is purchased pending a suit to cancel the lease under which same is produced, by parties having knowledge of such litigation and of the purpose of the adverse party to insist upon his rights, the statute of limitations does not begin to run against the right to compel such purchasers to account for the oil and gas until the final determination of the suit canceling the lease."
But in that case plaintiff sought to cancel the lease, not because it was void in its inception, but because of violation of covenants thereof; and an accounting was decreed in the same case. The above rule was applied to third parties who had joined in the conversion pending the action and with knowledge of the surrounding circumstances. These parties contended that, since more than two years had elapsed between the time they purchased the oil from the defendant and the time they were made parties to the suit, the action as to them was barred by the statute.
But that action was one in equity from the very start, for cancellation of a lease for violation of the terms thereof, not for inherent invalidity. And an accounting was had in the same action. This statement is based upon the pleadings of the intervener, who was successful in the action. The facts and circumstances there were entirely different from those in the instant case, and we should not apply the rule here to extend the time for the commencement of the suit.
The decree canceling the lease saved to the plaintiffs the right to establish the amount due. That was an equity case, and had the accounting been sought and had therein, the date on which the action was commenced would have been controlling as to the question of the statute of limitations; action would have tolled the statute. But the court lost jurisdiction of the equity case when the present action was filed. This case now amounts to no more than an action to recover for the conversion of the gas, with the allegations of conversion already established by the provision in the former decree as aforesaid. As I have said above, an accounting based on a tort cannot be had unless the court acquires jurisdiction thereof on some independent equitable ground. It necessarily follows that if the court loses jurisdiction of the equitable cause, there can be no equitable accounting for the tort. Such was the case here.
In view of the uncontroverted facts in this case, the plaintiffs were entitled to recover for all gas taken during the entire period of two years next preceding the commencement of this action on January 15, 1924, and no more.
For those reasons, I respectfully dissent.
Mr. Justice HURST concurs in these views. *Page 97